Case: 21-50890     Document: 00516446999        Page: 1   Date Filed: 08/25/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 25, 2022
                                 No. 21-50890
                                                                     Lyle W. Cayce
                                                                          Clerk
   Roberto Garcia,

                                                          Plaintiff—Appellee,

                                     versus

   Julio Orta, San Antonio Police Officer, #1079, Individually and in his
   Official Capacity; Zachary Sherron,

                                                     Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:16-CV-1175


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
         Roberto Garcia alleges that his Fourth Amendment rights were
   violated because he was detained without probable cause for driving while
   intoxicated. He brought suit under Section 1983, seeking damages from the
   officers who submitted an affidavit and incident reports to a magistrate to
   support his pretrial detention.    The defendants moved for summary
   judgment, asserting the defense of qualified immunity. The district court
   determined that fact issues precluded summary judgment.            On this
   interlocutory appeal, we REVERSE and RENDER.
Case: 21-50890      Document: 00516446999           Page: 2   Date Filed: 08/25/2022




                                     No. 21-50890


               FACTUAL AND PROCEDURAL HISTORY
          On July 17, 2014, Roberto Garcia was arrested for driving while
   intoxicated. He was found sleeping in a parked vehicle in a private driveway
   to a construction site, which was steps away from a public road. According
   to Garcia, a friend was driving the vehicle with Garcia in the passenger seat
   when the car’s engine began to overheat. After the driver left to seek
   assistance, Garcia switched to the driver’s seat to take a nap.
          Officer Zachary Sherron, a police officer with the San Antonio Police
   Department (“SAPD”), was called to Garcia’s location by other officers.
   According to Sherron, Garcia was asleep behind the wheel of a vehicle with
   its motor running when officers arrived. When officers woke Garcia and
   ordered him out of the vehicle, Garcia allegedly “attempted to pull the
   vehicle forward.” Sherron reported that he observed the vehicle lunge
   forward and then abruptly stop a few feet later. Sherron reported the car was
   running during “all of this” and another officer had to remove the keys from
   the ignition to turn off the vehicle.
          Garcia disputes some of these factual assertions. In a deposition, he
   testified that the keys were in his pocket and denied that the vehicle was
   running. He denies the vehicle lunged forward. At most, the vehicle “rolled
   slightly” due to some other cause, such as his releasing the brakes or from
   the officers’ pounding on the window while the vehicle was in neutral.
          Officer Julio Orta, also a police officer with the SAPD, arrived on the
   scene to determine whether Garcia had been driving while intoxicated. Orta
   asked Garcia to exit the vehicle to speak with him. Orta reported that Garcia
   smelled of alcohol, had slurred and confused speech, and had red and glassy
   eyes. Orta reported that Garcia stated that he had one drink in the morning,
   though he did not recall when he started or stopped drinking. After Garcia
   declined to participate in any field sobriety tests, Orta arrested Garcia.




                                           2
Case: 21-50890      Document: 00516446999           Page: 3     Date Filed: 08/25/2022




                                     No. 21-50890


          To obtain a search warrant for Garcia’s blood and to support his pre-
   trial detention, the officers provided their incident reports and an affidavit to
   a magistrate. The officers alleged that Garcia “attempted to pull the vehicle
   forward,” that “the vehicle lunge[d] forward and then abruptly c[a]me to a
   stop a few feet later,” and that “[t]he vehicle was on and keys in the igni-
   tion.” Also, the officers reported that Garcia’s vehicle was found in a “pub-
   lic place” on the “2000 block of Zarzamora St.” Garcia later alleged that the
   officers’ statements were deliberately false and asserted they were motivated
   by a previous lawsuit Garcia had filed against another SAPD officer.
          Garcia was then taken before a magistrate. As we understand the
   allegations, the same incident reports and affidavit were introduced at that
   time. The magistrate set Garcia’s bond at $75,000, which Garcia could not
   afford. He was held in pretrial detention for 505 days, over 16 months, before
   his case was eventually dismissed. We will explain that the arresting officers
   did not violate his rights, but this extraordinarily long detention of an arrestee
   is wretched commentary.
          Proceeding pro se, Garcia brought suit under 42 U.S.C. § 1983 against
   Officer Orta, SAPD Chief William McManus, the SAPD, and the City of San
   Antonio, asserting federal constitutional and related state law claims. The
   district court agreed with the defendants that a statute of limitations barred
   Garcia’s lawsuit and therefore dismissed the case. On appeal, after the initial
   briefs were filed, this court appointed pro bono counsel. New briefing
   followed. We then reversed the dismissal of Garcia’s claim that he was
   detained pursuant to wrongful legal process, holding that his claim did not
   accrue until criminal proceedings ended in his favor. Garcia v. San Antonio,
   Tex., 784 F.App’x 229, 232–33 (5th Cir. 2019).
          After our remand, the district court appointed counsel for Garcia, who
   filed an amended complaint and added officer Sherron as a defendant.




                                           3
Case: 21-50890      Document: 00516446999           Page: 4    Date Filed: 08/25/2022




                                     No. 21-50890


   Relevant to this appeal, Garcia alleged that his pretrial detention was without
   probable cause in violation of the Fourth Amendment. He alleged that his
   detention was “unreasonable” because it was based on false evidence
   presented to the magistrate, rather than being supported by probable cause.
          The defendants moved for summary judgment asserting qualified
   immunity. The magistrate judge recommended granting defendants Orta’s
   and Sherron’s motion for summary judgment, concluding they were entitled
   to qualified immunity because any allegedly false statements were ultimately
   immaterial to the criminal court’s probable cause finding. The district court
   disagreed, concluding there was a genuine dispute of material fact whether
   the officers made false statements that Garcia was “operating a motor
   vehicle” in violation of Texas law. The defendants timely appealed.
                                  DISCUSSION
          We review the denial of a motion for summary judgment de novo.
   Joseph ex rel. Est. of Joseph v. Bartlett, 981 F.3d 319, 331 (5th Cir. 2020).
   Summary judgment is appropriate where “there is no genuine dispute as to
   any material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a). Since this is an interlocutory appeal of the district
   court’s denial of qualified immunity on summary judgment, our review is
   generally limited “to the extent that it turns on an issue of law.” Joseph, 981
   F.3d at 331 (quoting Mitchell v. Forsyth, 472 U.S. 511, 530 (1985)). “When
   the district court identifies a factual dispute, as it did here, we consider only
   whether the district court correctly assessed ‘the legal significance’ of the
   facts it ‘deemed sufficiently supported for purposes of summary judgment.’”
   Id. (quoting Cole v. Carson, 935 F.3d 444, 452 (5th Cir. 2019)(en banc)).
          Our discussion proceeds as follows. First, we address whether the
   defendants preserved several legal arguments for appeal.           Second, we
   consider whether we have interlocutory jurisdiction over the defendants’




                                          4
Case: 21-50890      Document: 00516446999          Page: 5   Date Filed: 08/25/2022




                                    No. 21-50890


   argument that the district court erred by relying on Garcia’s version of the
   facts when they were supposedly contradicted by video evidence of the
   incident. Third, we address whether, with aspects of Garcia’s version of the
   facts discredited, the defendants are entitled to qualified immunity. Finally,
   we address Garcia’s asserted alternative basis of affirmance.
          I.     Forfeiture
          The defendants argued to the district court that the statements they
   submitted to the magistrate were demonstrably true, relying on the dashcam
   footage of the incident and expert analysis of that footage. On appeal, they
   reassert this argument and raise several new arguments that they are entitled
   to qualified immunity. Except for the argument presented in the district
   court, Garcia maintains that each of those arguments is forfeited.
          Generally, “arguments not raised before the district court are waived
   and will not be considered on appeal.” Celanese Corp. v. Martin K. Eby
   Constr. Co., 620 F.3d 529, 531 (5th Cir. 2010). “A party must press, not
   merely intimate, an argument, in order to preserve it for appeal.” Kelly v.
   Foti, 77 F.3d 819, 823 (5th Cir. 1996). “The raising party must present the
   issue so that it places the opposing party and the court on notice that [the]
   issue is being raised.” Id. (citation omitted). The exceptions to this rule
   include arguments concerning (1) the court’s subject matter jurisdiction and
   (2) “purely legal matter[s] [when] failure to consider the issue will result in
   a miscarriage of justice.” Rollins v. Home Depot USA, 8 F.4th 393, 398 (5th
   Cir. 2021) (citation omitted).
          The defendants argue that forfeiture does not apply solely because the
   plaintiff bears the burden to rebut qualified immunity. See Vincent v. City of
   Sulphur, 805 F.3d 543, 547 (5th Cir. 2015). Because it was Garcia’s burden
   to identify “specific evidence in the summary judgment record
   demonstrating that there is a material fact issue concerning the essential




                                         5
Case: 21-50890         Document: 00516446999               Page: 6       Date Filed: 08/25/2022




                                           No. 21-50890


   elements” of qualified immunity, see Orr v. Copeland, 844 F.3d 484, 490 (5th
   Cir. 2016), the defendants contend that they could not have forfeited
   arguments concerning those essential elements. We disagree. District court
   judges, as well as judges on this court, depend on the arguments presented
   by the parties in making decisions, and we will not put the district court in
   error based on an argument never there presented.
           The arguments not presented to the district court are forfeited. 1
           II.      Interlocutory Appeal Jurisdiction
           The only argument preserved by the defendants is that the district
   court erred in finding a genuine dispute of fact existed concerning whether
   the officers’ statements provided in their incident reports and affidavit
   regarding Garcia operating his vehicle were true. Garcia argues that we lack
   interlocutory jurisdiction over this issue because it “implicates” the
   genuineness of a fact dispute.
           The “denial of qualified immunity is immediately appealable under
   the collateral order doctrine, when based on an issue of law.” Rodriguez v.
   Neeley, 169 F.3d 220, 222 (5th Cir. 1999). This court has “jurisdiction for
   this interlocutory appeal if it challenges the materiality of factual issues, but
   [we] lack jurisdiction if it challenges the district court’s genuineness ruling
   — that genuine issues exist concerning material facts.” Bazan ex rel. Bazan
   v. Hidalgo Cnty., 246 F.3d 481, 490 (5th Cir. 2001) (emphasis removed). As
   a result, with one exception we discuss later, we do not disturb “the district
   court's articulation of the genuinely disputed facts when determining


           1
            The defendants also suggest in their briefing for the first time on appeal that the
   law was not clearly established at the time of the alleged constitutional violation. This
   argument is forfeited because, in addition to failing to raise it below, they failed to provide
   adequate briefing on appeal. See Calanese Corp., 620 F.3d at 531; Roy v. City of Monroe, 950
   F.3d 245, 251 (5th Cir. 2020).




                                                 6
Case: 21-50890      Document: 00516446999           Page: 7     Date Filed: 08/25/2022




                                     No. 21-50890


   whether these disputes are material to a finding of qualified immunity.”
   Lemoine v. New Horizons Ranch & Ctr., Inc., 174 F.3d 629, 634 (5th Cir. 1999).
          Here, the district court considered the video, photographs, expert
   evidence, and testimony from the parties and found a genuine factual dispute
   about “whether and by what means the vehicle traveled” and whether the
   vehicle was running with the keys in the ignition when the officers arrived.
   From that finding, the district court also found a genuine factual dispute
   about whether the officers’ statements that Garcia “attempted to pull the
   vehicle forward,” that the “vehicle lunge[d] forward and then abruptly
   [came] to a stop a few feet later,” and that “[t]he vehicle was on and keys in
   the ignition” were false. The argument that the district court erred by failing
   to credit the officers’ statements as true considering the video evidence is a
   challenge to the genuineness of a factual dispute, an argument we typically
   would lack jurisdiction to consider.
          To avoid this conclusion, the defendants argue that the district court
   erred “by ignoring the objective video evidence that established the veracity
   of the materials Orta presented to the magistrate and the presence of probable
   cause for Garcia’s detention.” In support, the defendants rely on a Supreme
   Court decision addressing the impact of video evidence. Scott v. Harris, 550
   U.S. 372 (2007).
          In Scott, the Supreme Court reversed the denial of summary judgment
   to defendant police officers based on their assertion of qualified immunity.
   Id. at 376, 386. The district court held that the plaintiff’s version of the facts
   created a genuine dispute of material fact. Id. at 376. The plaintiff had been
   involved in a high-speed vehicle chase and was pushed off the road by the
   chasing police officer; the plaintiff alleged a set of facts greatly downplaying
   the dangerousness of his efforts to elude officers, thereby creating a basis to
   argue excessive force was used. Id. at 375, 379–80. Despite the usual rule




                                           7
Case: 21-50890         Document: 00516446999               Page: 8       Date Filed: 08/25/2022




                                           No. 21-50890


   that courts should adopt the plaintiff’s version of the facts when the
   defendant moves for summary judgment, “[w]hen opposing parties tell two
   different stories, one of which is blatantly contradicted by the record, so that
   no reasonable jury could believe it, a court should not adopt that version of
   the facts for purposes of ruling on a motion for summary judgment.” Id. at
   378, 380. A court “should not . . . rel[y] on such visible fiction” and should
   “view[] the facts in the light depicted by the videotape.” Id. at 380–81. The
   “record” in Scott that created the blatant contradiction was the video of the
   chase. Id. a 378.
           After Scott, we have held that a court of appeals may consider, on
   interlocutory appeal, still photographs and video evidence to evaluate
   whether the district court erred by relying on the plaintiff’s version of the
   facts. Curran v. Aleshire, 800 F.3d 656, 663–64 (5th Cir. 2015). The standard
   we apply is whether the record evidence “blatantly contradict[s]” or “utterly
   discredit[s]” the nonmoving party’s version of the facts. See id. at 664
   (quoting Scott, 550 U.S. at 380–81). 2 Among our precedents are some that
   rely on what can be heard, and not just what can be seen, on a video. See, e.g.,
   Rich v. Palko, 920 F.3d 288, 295 (5th Cir. 2019).
           According to Garcia, when the officers arrived, he was sleeping in the
   driver’s seat; the vehicle’s motor was off and the ignition key was in his
   pocket. He denies that he attempted to pull forward or that the vehicle



           2
              In Scott, the Court relied upon bodycam video footage, which discredited the
   plaintiff’s version of the facts. 550 U.S. at 380. The Scott opinion does not limit its holding
   to video evidence, instead referring to “the record.” See id. Courts have applied this
   holding using other types of evidence capable of utterly discrediting the plaintiff’s version
   of the facts. See Hughes v. Rodriguez, 31 F.4th 1211, 1218 (9th Cir. 2022) (video and audio
   from dashcam); McManemy v. Tierney, 970 F.3d 1034, 1038 (8th Cir. 2020) (taser log);
   Curran, 800 F.3d at 663–64 (still photos); Coble v. City of White House, 634 F.3d 865, 868–
   69 (6th Cir. 2011) (audio from dashcam footage).




                                                 8
Case: 21-50890        Document: 00516446999              Page: 9       Date Filed: 08/25/2022




                                         No. 21-50890


   lunged forward, though he concedes that the vehicle may have “rolled
   forward slightly” due to some unexplained cause. Does the dashcam footage
   and photographic evidence utterly discredit these statements?
           The video shows Garcia’s vehicle parked in a driveway, feet away
   from a public road, with two officers near the driver’s side door. The
   taillights on Garcia’s vehicle are on. As Sherron approaches the vehicle, the
   vehicle moves forward, away from the camera, causing Sherron to turn back
   toward his vehicle. The brake lights come on almost immediately after the
   forward movement. 3 We perceive no dispute that the vehicle moved at least
   six inches and maybe further. Officers can then be heard ordering Garcia to
   turn off the vehicle. The video shows the brake lights remain on for several
   seconds, then turn off, then turn back on again until Garcia gets out of the
   vehicle.
           We conclude it to be undisputable from the video and photographic
   evidence that the vehicle moved forward with Garcia behind the wheel. He
   must have put his foot on the brakes just after the vehicle began its forward
   motion because that is when the brake lights came on.
           A different issue arises from the fact that on the audio recording, more
   than one officer can be heard ordering Garcia to turn off the vehicle.
   Accepting as indisputably accurate the recorded oral statements about what
   someone stated that he perceived (the vehicle’s motor was on) is different in
   kind and not just degree from accepting as accurate what we can see ourselves



           3
             Still photos from the video, provided by the defendants’ expert, confirm that the
   vehicle moved forward and the brake lights engaged almost immediately after the vehicle
   started moving. The still photos, which were time stamped two seconds apart from each
   other, show the vehicle before and after it moved forward. The expert analysis also
   confirms that the vehicle moved relative to the ground, excluding the possibility the police
   car in the frame moved.




                                                9
Case: 21-50890     Document: 00516446999           Page: 10    Date Filed: 08/25/2022




                                    No. 21-50890


   on a video. The statements likely would be admissible under some exception
   to the hearsay rules. The issue, though, is how these statements fit within
   the Scott v. Harris principles about blatant contradictions. One standard from
   Scott is whether, because of the audio, “no reasonable jury could believe”
   Garcia’s version that the motor was off and the key to the ignition was in his
   pocket. See Scott, 550 U.S. at 380–81. All we need to hold today, and we do,
   is that the recorded oral assertions that the vehicle’s motor was on may not
   by themselves be enough to discredit Garcia’s statements, but they can be
   considered in deciding whether other evidence sufficiently contradicts.
          With these facts in hand, we examine whether qualified immunity
   should have been granted.
          III.   Qualified Immunity
          Qualified immunity protects public officials acting in their individual
   capacity from lawsuits and liability for damages under Section 1983 unless
   their conduct violates a clearly established constitutional right. See Mason v.
   Lafayette City-Parish Consol. Gov’t, 806 F.3d 268, 275 (5th Cir. 2015). To
   overcome an asserted qualified immunity defense, the plaintiff must show
   “sufficient facts to ‘make out a violation of a constitutional right’” and “‘the
   right at issue was “clearly established” at the time of the defendant’s alleged
   misconduct.’” Id. (quoting Pearson v. Callahan, 555 U.S. 223, 232 (2009)).
          The Fourth Amendment protects against unreasonable searches and
   seizures. This includes the “constitutional right . . . to be free from police
   arrest [and searches] without a good faith showing of probable cause” based
   on “deliberate or reckless false statements.” Winfrey v. Rogers, 901 F.3d 483,
   494 (5th Cir. 2018) (citation omitted). It is “clearly established that a
   defendant’s Fourth Amendment rights are violated if (1) the affiant, in
   support of the warrant, includes ‘a false statement knowingly and
   intentionally, or with reckless disregard for the truth’ and (2) ‘the allegedly




                                         10
Case: 21-50890        Document: 00516446999         Page: 11   Date Filed: 08/25/2022




                                     No. 21-50890


   false statement is necessary to the finding of probable cause.’” Id. (quoting
   Franks v. Delaware, 438 U.S. 154, 155–56 (1978)). To determine if an
   allegedly false statement is “necessary to the finding of probable cause,” the
   court must consider the affidavit as if those false statements were removed
   and consider whether the “remaining content” would still support a probable
   cause finding. See Franks, 438 U.S. at 156. That standard also means that
   qualified immunity applies if the corrected affidavit would have supported a
   reasonable officer’s belief that probable cause existed. See Malley v. Briggs,
   475 U.S. 335, 344–45 (1986).
          After the incident, Garcia was charged with and detained for the
   offense of driving while intoxicated, which is committed “if the person is
   intoxicated while operating a motor vehicle in a public place.” Tex. Penal
   Code Ann. § 49.04(a). Garcia alleges that the officers violated his Fourth
   Amendment rights because the officers knowingly made materially false
   statements to the magistrate that he was “operating a motor vehicle” and “in
   a public place.” We will analyze each assertion.
                 a.       Whether Garcia was operating a motor vehicle
          We start with Garcia’s contention that the officers’ allegedly false
   statements were material to the magistrate’s finding of probable cause that
   Garcia operated the vehicle. Section 49.04 does not define “operate.”
   Barton v. State, 882 S.W.2d 456, 459 (Tex. App. — Dallas 1994, no pet.).
   The Texas Court of Criminal Appeals has defined the statute as not being
   dependent on whether a person caused a vehicle to move:
          We do not accept the contention that to operate a vehicle
          within the meaning of the statute, the driver’s personal effort
          must cause the automobile to either move or not move.
          Purposely causing or restraining actual movement is not the
          only definition of “operating” a motor vehicle. In other words,
          we examine the totality of the circumstances to determine if




                                          11
Case: 21-50890     Document: 00516446999            Page: 12   Date Filed: 08/25/2022




                                     No. 21-50890


          [the defendant] exerted personal effort upon his vehicle for its
          intended purpose.
   Denton v. State, 911 S.W.2d 388, 389 (Tex. Crim. App. 1995) (en banc)
   (brackets in original) (quoting Barton, 882 S.W.2d at 459).
          The inquiry, then, is whether, under “the totality of the
   circumstances[,] . . . the defendant took action to affect the functioning of his
   vehicle in a manner that would enable the vehicle’s use.” Id. (citation
   omitted). Texas courts have upheld convictions for driving while intoxicated
   when the driver was found asleep behind the wheel of an idling vehicle, even
   though the car did not move. See Dornbusch v. State, 262 S.W.3d 432, 433–
   34 (Tex. App. — Fort Worth 2008, no pet.). Another court held that the
   defendant’s “application of the brake pedal, thereby restraining the vehicle’s
   actual movement, falls within the definition of ‘operating a motor vehicle.’”
   Partee v. Tex. Dep’t of Pub. Safety, 249 S.W.3d 495, 499 (Tex. App. —
   Amarillo 2007, no pet.).
          Our earlier summary showed that the video removed any doubt that
   Garcia was in the driver’s seat, the vehicle moved forward at least six inches,
   and the brakes stopped the car. To the extent Garcia argues the movement
   was too small to be unequivocal evidence that the motor was on and the car
   was in gear, and that perhaps something else caused the vehicle to move, we
   add to the mix the recorded commands from officers for Garcia to turn the
   motor off. There is only so much we can place within the range of decisions
   by reasonable jurors. With the rest of this evidence, no reasonable juror
   would reject each officer’s contemporaneous reference to the motor’s being
   on. The vehicle moved, with Garcia in the driver’s seat and the motor on.
   He operated the motor vehicle.
          As to whether there were any false statements in the affidavit, all we
   see is a question about how far the vehicle moved. An affidavit asserting it




                                          12
Case: 21-50890        Document: 00516446999            Page: 13   Date Filed: 08/25/2022




                                        No. 21-50890


   moved at least six inches would still have supported a reasonable officer’s
   belief that Garcia was operating the vehicle. The district court should have
   adopted the version of the facts revealed by the evidence we have discussed.
          b.         Whether Garcia was in a public place
          Garcia also argues that regardless of whether he was operating a motor
   vehicle while intoxicated, he was not doing so in a public place. The district
   court rejected this argument.
          According to Texas Penal Code Section 1.07(a)(40), a public place is
   “any place to which the public or a substantial group of the public has access
   and includes, but is not limited to, streets, highways, and the common areas
   of schools, hospitals, apartment houses, office buildings, transport facilities,
   and shops.” Texas courts interpret this provision as providing for a broad
   definition of a public place. State v. Gerstenkorn, 239 S.W.3d 357, 358–59
   (Tex. App. — San Antonio 2007, no pet.). Courts are given a degree of
   “discretion” to inquire “whether the public has access to the place.” See id.
          The district court found there was no genuine factual dispute
   regarding whether the vehicle was located on a publicly accessible driveway
   on the “2000 block of Zarzamora St,” which was properly characterized as a
   public place. We agree. The dashcam footage shows the vehicle was just off
   the roadway on a driveway to a construction site, feet away from the road.
   There were no visible signs warning the public not to enter the driveway nor
   any indication that access to the driveway was off-limits to members of the
   public. Thus, the district court did not err by concluding that the private
   driveway was properly characterized as a “public place” under Texas law.
   See id. at 359.
          We REVERSE and RENDER judgment for the defendants.




                                             13